FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SWARAN LOOMBA, a.k.a. Swaran                     No. 07-71632
Singh,
                                                 Agency No. A072-681-754
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Swaran Loomba, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law, including due process

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and

review for abuse of discretion the denial of a motion to remand, Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      Loomba contends the IJ should have terminated proceedings for lack of

prosecution due to technical defects in the charging documents. We agree with the

BIA that the IJ did not err in granting the government’s request for a continuance

to remedy these alleged defects. See 8 C.F.R. §§ 1003.29, 1003.30, 1240.10(e).

Loomba’s contention that the agency violated its own regulations fails because he

is unable to demonstrate prejudice. See Kohli v. Gonzales, 473 F.3d 1061, 1066-67

(9th Cir. 2007) (“When presented with allegations that an agency has violated its

own regulation . . . the claimant must show he was prejudiced by the agency’s

mistake.”).

      We lack jurisdiction to consider Loomba’s contention that the government

exceeded the scope of the IJ’s order continuing proceedings because he failed to

raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Loomba contends the IJ violated due process by denying his request for an

evidentiary hearing. Contrary to Loomba’s contention, the proceedings were not

“so fundamentally unfair that [he] was prevented from reasonably presenting [his]


                                          2                                     07-71632
case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (citation omitted).

Moreover, Loomba failed to demonstrate that an evidentiary hearing would have

affected the outcome of the proceedings. See id. (requiring prejudice to prevail on

a due process challenge). Loomba’s claim that the IJ was biased and uninformed is

not supported by the record.

      Finally, the BIA did not abuse its discretion in denying Loomba’s motion to

remand the record to reconstruct a missing hearing transcript because Loomba

failed to demonstrate any prejudice from the missing transcript. See Ramirez-

Alejandre v. Ashcroft, 319 F.3d 365, 382 (9th Cir. 2003) (“Under BIA procedure, a

motion to remand must meet all the requirements of a motion to reopen and the

two are treated the same.”); Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The

BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational or contrary to law.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     07-71632